Citation Nr: 0032155	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-19 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to service connection for chronic right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from July 1974 to July 
1977, and subsequent service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) September 1998 rating decision which granted 
service connection for pseudofolliculitis barbae, assigning 
it a noncompensable rating, and denied service connection for 
chronic right eye disability and tinea versicolor (claimed as 
a skin disorder), separate and distinct from his 
pseudofolliculitis barbae.

In October 1999, the Board remanded this case to the RO for 
additional development of the evidence.  Subsequently, by RO 
rating decision in February 2000, service connection was 
granted for the veteran's tinea versicolor, rendering moot 
that aspect of his service connection claim as it was a full 
grant of the benefit sought.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by lichenoid papules in the beard area without 
pustules; it is productive of itching, and wearing colored 
shirts and "turtlenecks" causes discomfort; he wears a 
beard to control the disability.

2.  There is a current medical diagnosis of chronic allergic 
conjunctivitis of the right eye and the evidence indicates 
that such disability likely developed during the veteran's 
active service period.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2000).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his chronic allergic conjunctivitis of the right eye 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the claim for a 
compensable rating of the service-connected 
pseudofolliculitis barbae in October 1999 for additional 
development of the evidence, including VA dermatologic 
examination.  A review of the record indicates that the 
development requested by the Board has been completed, and 
that all available evidence pertinent to the claim has been 
associated with the file.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The examination report obtained is thorough 
and contains sufficient information to rate the veteran's 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for pseudofolliculitis barbae was granted 
by RO rating decision in September 1998, and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records and post service clinical 
evidence showing that he had that disability since active 
service (the disorder was initially diagnosed and treated in 
service).  

VA and private medical records from March 1997 to June 1999 
document intermittent treatment for symptoms and impairment 
including skin disorder of the veteran's face, shown to be 
associated with itching.

At an August 1999 Travel Board hearing, the veteran testified 
that he had recurrent "bumps" and rashes on his face, 
productive of itching and requiring use of some powders to 
control the discomfort.

Pursuant to the October 1999 remand, the veteran was afforded 
a VA dermatologic examination in January 2000, performed in 
conjunction with a review of the claims file.  He reported 
experiencing recurrent papules in the beard area, productive 
of itching, and associated with discomfort when wearing 
colored shirts or "turtlenecks;" reportedly, he maintained 
a short beard to "help out" with his pseudofolliculitis.  
On examination, he had a 2 millimeters long beard but several 
lichenoid papules, but no pustules, in the beard area were 
noted.  Pseudofolliculitis barbae was diagnosed.  The 
examiner indicated that the veteran should keep a beard at 
least a several millimeters long due to his condition; he had 
several papules in the beard area, described as producing 
discomfort.

VA medical records from June 1999 to August 2000 document 
intermittent treatment for symptoms and impairment including 
from the veteran's service-connected pseudofolliculitis 
barbae.  

Currently, the veteran's service-connected pseudofolliculitis 
barbae is rated under 38 C.F.R. § 4.118, Code 7806, eczema.  
A noncompensable rating is assigned consistent with evidence 
of slight, if any, exfoliation, exudation or itching, 
involving a non-exposed surface or small area.  If there is 
evidence of exfoliation, exudation or itching, involving and 
exposed surface or extensive area, a 10 percent evaluation is 
for application.  If there is exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation will be assigned. 

Based on the foregoing, the Board believes that a 10 percent 
rating for the veteran's service-connected pseudofolliculitis 
barbae is warranted.  In particular, the evidence shows that 
the skin disorder of his face, has been present for many 
years and has been productive of discomfort and itching; he 
appears to have a beard to alleviate the "problems" with 
the disorder and avoids wearing colored shirts and 
"turtlenecks" to avoid increased itching and discomfort.  
The disorder is shown to manifest itself rather frequently to 
the extent that he seeks intermittent medical treatment and 
uses medication.  The disability picture associated with his 
pseudofolliculitis barbae, overall, more nearly approximates 
the criteria consistent with a 10 percent rating under Code 
7806.  38 C.F.R. § 4.7.  Reasonable doubt has been resolved 
in his favor.  38 C.F.R. § 3.102.  As the entirety of the 
evidence of record fails to show the presence of extensive 
lesions or marked disfigurement, a 30 percent rating under 
Code 7806 is clearly unwarranted in this case.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131. 

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c) (2000).  
Thus, service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Karnas.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for chronic right eye disability, and that 
there are no outstanding pertinent records or other evidence 
which the RO has not obtained or attempted to obtain.  

The veteran's service medical records document intermittent 
treatment for symptoms and impairment involving the right 
eye.  On service entrance medical examination in February 
1974, his uncorrected distant right eye vision was 20/25; on 
examination in July 1974, uncorrected vision in the right eye 
was 20/20.  In August 1975, he complained of a swollen right 
eye; on examination, the eyelid was edematous but no foreign 
body or other apparent damage were seen; clinical impression 
was conjunctivitis; on follow-up examination the next day, a 
foreign body was detected and removed (with a needle) from 
the right eye; on several subsequent follow-up examinations 
between August and October 1975, it was indicated that the 
right eye was inflamed, infected, and red, and was productive 
of photophobia and pain; in October 1975, right eye vision 
was 20/30.  In January 1976, it was indicated that he had 
mild right eye conjunctivitis and poor night vision since 
being assigned to flight deck during nighttime.  In February 
1976, he complained of decreased and blurred night vision; on 
examination, no pathology was detected.  In June and July 
1976, he reported experiencing burning sensation in the right 
eye.  In October 1976, he had blurred night vision and pain; 
on examination, the right eye was watery and reddened, but 
visual acuity in that eye was 20/20.  In March 1977, he 
reported right eye discomfort, strain, and itching; on 
examination, the conjunctiva was mildly infected but vision 
was 20/20.  No pertinent report or clinical findings were 
indicated on service separation medical examination in May 
1977; on examination, right eye vision was 20/20.  

The veteran's available medical records from service in the 
reserves from March 1985 to March 1994, document treatment 
for symptoms and impairment unrelated to the claimed right 
eye disability.  

In April 1998, the veteran submitted a photocopy of a 
photograph depicting him with the right eye covered by a 
patch.

VA and private medical records from August 1986 to June 1999 
reveal intermittent treatment associated with various 
symptoms and illnesses including recurrent right eye problems 
including irritation, itching, and watering of the eye.  In 
April 1998, the veteran complained of itching and tearing of 
the right eye, noting that he had a history of getting jet 
fuel in the right eye and surgery in 1979; clinical 
impression on examination was pterygium, increasing asymmetry 
with normal intraocular pressure, and presbyopia.  In 
November 1998 and June 1999, probable allergic conjunctivitis 
of the right eye was diagnosed.  

At an August 1999 Travel Board hearing, the veteran testified 
that a foreign object got in his right eye while he performed 
flight deck duties during service, necessitating surgical 
removal of the object and follow-up medical treatment.  He 
indicated that he had recurrent problems with the right eye, 
including episodes of blurred and decreased vision, 
photophobia, itching, and discomfort since service.  

Pursuant to the October 1999 remand request, the veteran was 
afforded a VA ophthalmologic examination in January 2000, 
performed in conjunction with a review of the claims file, to 
determine the nature and etiology of any chronic right eye 
disability which may be present.  He reported experiencing 
recurrent itching and redness of the right eye, requiring use 
of medication.  On examination, corrected distant vision in 
the right eye was 20/20; there was no evidence of extraocular 
motility impairment or orthotopia; the visual fields were 
full, but slit lamp examination showed nasal pterygium, and 
papillary reaction and decreased film tear were noted in the 
inferior bulbar conjunctiva; the anterior chamber was deep 
and quiet, iris and pupil were normal, and lenses were clear; 
normal macula, vessels, periphery, and rim were noted.  
History of allergic conjunctivitis (of the right eye), dry 
eye, was diagnosed, but there was no evidence of thermal of 
chemical injury.  The examiner indicated that it was 
impossible to connect the symptoms evident in service to 
those found on contemporaneous examination.

VA medical records from June 1999 to August 2000 include July 
1999 and January 2000 complaints of right eye redness and 
dryness, and include a diagnosis of allergic conjunctivitis 
of the right eye.  

Based on the foregoing, the Board finds that the evidence 
reasonably supports a grant of service connection for the 
veteran's allergic conjunctivitis of the right eye.  Symptoms 
and impairment, including itching, redness, dryness, and 
discomfort involving that eye were evidence both during 
active service and thereafter, requiring intermittent medical 
attention and use of medication.  Although a VA examiner 
opined on ophthalmologic examination in January 2000, that it 
was impossible to establish a link between the symptoms 
evident in service and on contemporaneous examination, the 
examiner stated that the veteran had a history of allergic 
conjunctivitis and, as documented in the claims file, such 
history dates back to his active service.  Accordingly, 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that his allergic conjunctivitis of the 
right eye is likely to have developed during active service.  
38 C.F.R. § 3.102.

ORDER

A rating of 10 percent for pseudofolliculitis barbae is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Service connection for allergic conjunctivitis of the right 
eye is granted.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


